DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 21 October 2021 has been entered. Claim(s) 1-5 and 7-11 remain pending in this application. Claim(s) 6 has been cancelled.  
The claim objection set forth in the office action mailed 21 July 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavia (U.S. Pre-grant Publication 2009/0288390), hereinafter Pavia.

Regarding Independent Claim 1, Pavia teaches a cryogenic propulsion system (Paragraph 0061 – the propulsion system uses liquid oxygen and therefore is a cryogenic propulsion system) comprising a chilldown device (Figures 11- 12 – the system surrounding the propulsion system, including the spray devices, 8, the space between the outer shell, 106, and the inner shell, 104, the coolant tubes, 7, and the conduits leading to and from the coolant feed tank, 112, is the chilldown device) for chilling down the cryogenic propulsion system (Figures 11-12 – paragraph 0196 – the chilldown device, as shown in Figures 11 and 12, cools the inner shell, 104, of the propulsion system), said chilldown device comprising a cryogenic fluid feed circuit (Figure 11 – Paragraphs 0194 and 200 – the chilldown device includes conduits that make up a circuit as shown in Figure 11 and circulates a cryogenic fluid, such as liquid nitrogen or hydrogen) and at least one atomizing nozzle (8 – Paragraph 0201 – the spray device, 8, is an atomizing nozzle) connected to said feed circuit in order to direct a spray of cryogenic fluid against an impact surface (Figures 11-13 – Paragraphs 0200 and 0201 – the atomizing nozzles, 8, sprays the cryogenic coolant/fluid against the inner shell, 104, which is an impact surface) in a zone to be cooled in the cryogenic propulsion system (Figures 11-12 – Paragraph 0196 – the impact surface of the inner shell, 104, is located within the outer shell, 106, which is a zone to be cooled).

Regarding Claim 3, Pavia teaches the invention as claimed and discussed above. Pavia further teaches the at least one atomizing nozzle includes a plurality of atomizing nozzles connected to said feed circuit (Figures 11-12 – the atomizing nozzle includes a plurality of atomizing nozzles, 8, that are connected to the feed circuit).

Regarding Claim 4, Pavia teaches the invention as claimed and discussed above. Pavia further teaches at least one duct of said cryogenic fluid feed circuit (Figures 11-12 – the coolant circuit is a recirculating circuit therefore any portion of the duct including ducts after the nozzle, 8, will be part of the feed circuit; therefore the duct formed between the outer shell, 106 (shown as 104 in Figure 12, which appears to be an error), and the inner shell, 104, is a duct of the feed circuit; Figure 13 – the orifice/duct in the outer shell, 106, is another duct of the feed circuit) is formed in a casing wall (Figures 11-12 – the ducts are formed inside and within the outer shell, 106, which is a casing wall).

Regarding Claim 5, Pavia teaches the invention as claimed and discussed above. It is noted that the limitation “said casing wall is made by additive fabrication” is product by process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore Pavia teaches Claim 5.

Regarding Claim 7, Pavia teaches the invention as claimed and discussed above. Pavia further teaches said atomizing nozzle is situated facing said zone to be cooled in the cryogenic propulsion system (Figures 11-13 – the atomizing nozzle, 8, faces the inner shell, 104, which is the zone to be cooled).

Regarding Independent Claim 11, Pavia teaches a method of chilling down a cryogenic propulsion system (Figures 11-13 - Paragraph 0061 – the propulsion system uses liquid oxygen and therefore is a cryogenic propulsion system), the method comprising:
- feeding cryogenic fluid (Figures 11-13 – Paragraphs 0200-0201 – the method feeds a cryogenic coolant such as liquid nitrogen or liquid hydrogen) via a feed circuit (Figure 11 – Paragraphs 0194 and 200 – the cryogenic fluid is fed through the conduits that make up a circuit as shown in Figure 11) through at least one atomizing nozzle (8 – Paragraph 0201 – the spray device, 8, is an atomizing nozzle) connected to the feed circuit (Figures 11-12 – the atomizing nozzle, 8, is connected to the feed circuit);
- spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid (Figure 12 - Paragraph 0201 – the cryogenic fluid is sprayed from the atomizing nozzle to form a spray of cryogenic fluid, 35); and
- projecting the spray of cryogenic fluid against at least one impact surface (Figures 11-13 – Paragraphs 0200 and 0201 – the atomizing nozzles, 8, sprays the cryogenic coolant/fluid against the inner shell, 104, which is an impact surface) in a zone to be cooled in the cryogenic propulsion system (Figures 11-12 – Paragraph 0196 – the impact surface of the inner shell, 104, is located within the outer shell, 106, which is a zone to be cooled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pavia in view of Morse (U.S. Patent No. 3,298,175), hereinafter Morse.

Regarding Claim 2, Pavia teaches the invention as claimed and discussed above.
Pavia teaches the atomizing nozzle is in the form of an orifice (Figures 11-13 – the nozzle necessarily has an orifice in order to spray the coolant).
Pavia does not teach a diameter lying in the range 250 μm to 1 mm.
However, Morse teaches the diameter of an orifice that injects coolant in a rocket effects the pressure drop across the orifice/injector which in turns effects the atomization of the coolant (Column 4, Line 69-Column 5, Line 6). Therefore the diameter of the orifice of the atomizing nozzle is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired pressure drop across the orifice to reach complete atomization of the coolant.  
Therefore since the general conditions of the claim, i.e. that the atomizing nozzle is in the form of an orifice, were disclosed in the prior art by Pavia, it is not inventive to discover the optimum diameter of the orifice by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the orifice of the atomizing nozzle to lie in the range of 250 μm to 1 mm in order to achieve a desired pressure drop across the orifice to reach complete atomization of the coolant.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (U.S. Patent No. 5,918,460), hereinafter Connell, in view of Pavia.

Regarding Independent Claim 1, Connell teaches a cryogenic propulsion system (Figure 2 – Column 2, Lines 53-59 – the engine/propulsion system uses liquid hydrogen which is a cryogenic propulsion system) comprising a chilldown device (Figure 2 – Column 2, Lines 53-59 and Column 3, Lines 29-52 – the conduits, 14, 19, 38 and 50, and the coils, 29, make up the device that receives heat from the propulsion system and therefore cools/chills the propulsion system making the structure a chilldown device) for chilling down the cryogenic propulsion system (Figure 2 – Column 2, Lines 53-59 and Column 3, Lines 29-52 – the conduits, 14, 19, 38 and 50, and the coils, 29, make up the device that receives heat from the propulsion system and therefore cools/chills the propulsion system), said chilldown device comprising a cryogenic fluid feed circuit (Figure 2 – Column 2, Lines 53-59 – the device uses a circuit of conduits, 14, 19, 38 and 50, that directs hydrogen that starts as liquid hydrogen which is a cryogenic fluid making the circuit a cryogenic fluid feed circuit) and a zone to be cooled in the cryogenic propulsion system (Figure 2 – Column 3, Lines 29-52 – the area that includes the coils, 29, where the hydrogen receives heat from the hot gaseous hydrogen in the turbine, 22, is a zone to be cooled in the propulsion system as the hydrogen removes heat from the turbine).

However, Pavia teaches a cryogenic propulsion system (Paragraph 0061 – the propulsion system uses liquid hydrogen and therefore is a cryogenic propulsion system) with a recirculating coolant system (Figures 11-12 – the coolant system recirculates a coolant from a tank through conduits to a nozzle and then back to the tank), like that of Connell, comprising a chilldown device (Figures 11- 12 – the system surrounding the propulsion system, including the spray devices, 8, the space between the outer shell, 106, and the inner shell, 104, the coolant tubes, 7, and the conduits leading to and from the coolant feed tank, 112, is the chilldown device), said chilldown device comprising at least one atomizing nozzle (8 – Paragraph 0201 – the spray device, 8, is an atomizing nozzle) connected to said feed circuit in order to direct a spray of cryogenic fluid against an impact surface (Figures 11-13 – Paragraphs 0200 and 0201 – the atomizing nozzles, 8, sprays the cryogenic coolant/fluid against the inner shell, 104, which is an impact surface) in a zone to be cooled in the cryogenic propulsion system (Figures 11-12 – Paragraph 0196 – the impact surface of the inner shell, 104, is located within the outer shell, 106, which is a zone to be cooled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Connell by replacing the coils around the turbine, in the recirculating coolant system of Connell, with a space between an outer shell and inner shell with at least one atomizing nozzle connected to said feed circuit in order to direct a spray of cryogenic fluid against an impact surface in the Pavia – Paragraph 0177) and provide a cooling system with a far simple fabrication process with lower overall costs (Pavia – Paragraph 0179).

Regarding Claim 7, Connell in view of Pavia teach the invention as claimed and discussed above. Connell in view of Pavia, as discussed so far, do not teach said atomizing nozzle is situated facing said zone to be cooled in the cryogenic propulsion system.
However, Pavia teaches said atomizing nozzle is situated facing said zone to be cooled in the cryogenic propulsion system (Figures 11-13 – the atomizing nozzle, 8, faces the inner shell, 104, which is the zone to be cooled).
Hence once the tubes of Connell are replaced by nozzles as taught by Pavia the nozzles would be facing the zone to be cooled.

Regarding Claim 8, Connell in view of Pavia teach the invention as claimed and discussed above. Pavia further teaches said cryogenic system comprising a cryogenic pump (Figure 2, Element 20 – Column 3, Lines 1-5 – the pump, 20, provides the liquid oxygen to the rocket engine and therefore is a cryogenic pump) in which said zone to be cooled is situated (Figure 2 – the zone to be cooled is in the area of element 29 which is located within the pump, 20).

Regarding Claim 9, Connell in view of Pavia teach the invention as claimed and discussed above. Connell further teaches said cryogenic pump being a cryogenic propellant feed pump (Figure 2, Element 20 – Column 3, Lines 1-5 – the pump, 20, provides the liquid oxygen to the rocket engine and therefore is a cryogenic propellant feed pump).

Regarding Claim 10, Connell in view of Pavia teaches the invention as claimed and discussed above. Connell further teaches said cryogenic pump being a turbo pump (Column 3, Lines 1-5 – the pump, 20, is a turbopump).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741